Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-20 have been rejected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an electronic control unit configured to” in claim 1. The “electronic control unit” according to the specification ¶ 0022 may be a processor and will be interpreted as such.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 USC 101.
Claims 15-20 recite “a/the computing program product.” The specification mention computing program product but is silent on what it is. Hence, it can be interpreted as including transmission medium. As a result, the claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reminov et al. (WO21016/133422).

As per claim 1, Reminov teaches a simulation system comprising:
a storage module comprising a plurality of behaviors (p. 6 ¶ 0036-0038, p. 7 ¶ 0046; Reminov teaches constructing a simulation model of traffic comprising logical model of agents, comprising rules of behavior, using downloaded information from database; rules of behavior correspond to behaviors; these teachings read onto this limitation); and
an electronic control unit configured to (p. 13 ¶ 0077; Reminov teaches a device comprising a computer, mainframe, or server etc. corresponding to an electronic control unit):
define an agent for use in a simulation, wherein the agent comprises one or more of the plurality of behaviors from the storage module (p. 9 ¶ 0061, p. 10 ¶ 0064-0065; Reminov teaches generating agents, each of agents comprises behavior rules from database; these rules for the behavior, corresponding behaviors, comprise methods as described in ¶ 0046 on p. 7) and the agent is capable of implementation on a plurality of different simulators (p. 1 ¶ 0005, p. 15 ¶ 0081-0087; Reminov teaches these generated agents in a simulation model successfully used for different simulators),
establish a contract with a first simulator and the agent to provide a consistent boundary between the agent and the first simulator (p. 15 ¶ 0081-0087; this limitation of establishing a contract with a simulator according to the instant application’s specification means defining an interface that maps the data sources of agent to the simulator for the simulator to perform simulation; in ¶ 0081-0087 Reminov teaches successfully implement of the claimed invention, comprising generated simulation model and agents in different sets of simulators, one of the simulators can be interpreted as the first simulator; implementation of the simulation model to a simulator inherently means an interface between the simulation model and the simulator is established in order for the simulator to perform), and
execute the simulation of a device in a simulation environment with the first simulator and the agent (p. 15 ¶ 0082; a successful implementation with this set of simulator, which is considered as the first simulator, is inherently interpreted as a successful simulation of vehicle traffic as taught by Reminov).

As per claim 4, Reminov teaches the simulation system of claim 1, wherein the device is an autonomous vehicle (p. 6 ¶ 0038, p.6-7 ¶ 0044; Reminov teaches autonomous agents comprising cars, trucks, vehicles, one of which can be interpreted as the device as recited in this limitation).

As per claim 5, Reminov teaches the simulation system of claim 4, wherein the agent is a second vehicle in the simulation environment of the autonomous vehicle and the one or more of the plurality of behaviors of the agent effects a function of the autonomous vehicle (p. 6 ¶ 0038, p.6-7 ¶ 0044; Reminov teaches autonomous agents comprising cars, trucks, vehicles, one of which different from the device can be interpreted as a second vehicle as recited in this limitation; in ¶ 0067 on p. 10 Reminov teaches navigation methods comprising rules for interaction of agents with each other; this teaching indicates that vehicles interact with each other in the simulation thereby affecting the autonomous vehicle, which is the device).

As per claim 6, Reminov teaches the simulation system of claim 1, wherein the electronic control unit is further configured to:
establish a second contract with a second simulator and the agent to provide a consistent boundary between the agent and the second simulator (p. 15 ¶ 0081-0087; Reminov teaches successful implementation of the simulation on different simulators; this teaching inherently implies establishing a second contract, corresponding with interfacing with, a second simulator different from a first simulator as recited in this limitation), and
execute a second simulation of the device with the second simulator, wherein the second simulator is different than the first simulator (p. 15 ¶ 0084; a successful implementation with this set of simulator, which is considered as the second simulator, is inherently interpreted as a successful simulation of vehicle traffic as taught by Reminov).

As per claim 7, Reminov teaches the simulation system of claim 1, wherein the one or more of the plurality of behaviors of the agent are configured in a sequence such that a change in the sequence changes an outcome of the simulation (p. 10 ¶ 0066-0067; Reminov teaches rules of behavior, corresponding to the plurality of behaviors, comprise navigation, maneuvering methods, methods for controlling the dynamics of a physical model, methods for executing a scenario; these rules of behavior are executed to calculate the state of an agent’s components after a period of time according to identified events for determine desired navigation, maneuvering, and controlling the dynamics of the physical model; these steps executed in a sequence, so they read onto this claim).

As per claim 8, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 11, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reminov et al as applied to claims 1, 8, and 15 above, and further in view of Chan et al. (KR 20170108730).

As per claim 2, Reminov teaches the simulation system of claim 1, Reminov further teaches the contract between the agent and the first simulator prior to executing the simulation (as discussed in claim 1)
Reminov does not teach:
wherein the electronic control unit is further configured to: 
validate the contract, wherein validation determines whether the contract is valid.
However, Chan teaches:
validate the contract, wherein validation determines whether the contract is valid (p. 1 Abstract, p. 3 ¶ 4-5, p. 4 ¶ 6-7; Chan teaches establishing a link between sub-control systems, which are models, and a simulator based on the inputted system input operation parameters prior to executing a simulation; establishing a link between these models and a test platform comprising the simulator corresponds to establishing a contract between these models and the simulator; in addition, generating the link between these models and a test platform comprising the simulator for simulation as taught suggests validation of the link or contract for simulation later).
Reminov and Chen are analogous art because they are in the same field of generating a model of a system comprising sub-models to be simulated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reminov and Chen. One of ordinary skill in the art would have been motivated to make such a combination because Chen’s teachings would have improved interfacing between a pre-registered test platform comprising a simulator with models (p. 1 Abstract).

As per claim 3, Reminov teaches the simulation system of claim 1, 
Remonov does not teach:
wherein the contract defines links between data sources of the agent and the first simulator. 
However, Chen teaches:
wherein the contract defines links between data sources of the agent and the first simulator (p. 1 Abstract, p. 3 ¶ 3-5, p. 4 ¶ 6-7; Chan teaches establishing a link between sub-control systems, which are models, and a simulator based on the inputted system input operation parameters prior to executing a simulation; establishing a link between these models and a test platform comprising the simulator corresponds to establishing a contract between these models and the simulator; in addition, generating the link between these models in a model library stored in database, corresponding to data sources, and a test platform comprising the simulator for simulation).
Reminov and Chen are analogous art because they are in the same field of generating a model of a system comprising sub-models to be simulated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reminov and Chen. One of ordinary skill in the art would have been motivated to make such a combination because Chen’s teachings would have improved interfacing between a pre-registered test platform comprising a simulator with models (p. 1 Abstract).

As per claim 9, these limitations have been discussed in claim 2 above. They are, therefore, rejected for the same reasons. 

As per claim 10, these limitations have been discussed in claim 3 above. They are, therefore, rejected for the same reasons. 

As per claim 16, these limitations have been discussed in claim 2 above. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have been discussed in claim 3 above. They are, therefore, rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148